Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is replacing the office action submitted on 2/18/2021 because the examiner checked items 10 and 11 incorrectly, items 10 and 11 should not have been checked.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everett (US 20170036808 A1) in view of Katsis (US 20090152134 A1) and in further view of McNary (US 5080222 A).

In regards to claim 1, Everett A container comprising (Fig. 11 and 12; child-resistant package 900): a sleeve (outer sleeve 500) including: a sleeve top member (Fig. 6; upper panel 505); a sleeve bottom member (Fig. 5; lower panel 510) in a spaced apart and substantially parallel arrangement with the sleeve top member (Fig. 6); a sleeve first side member (Fig. 5 and 6; first side wall 515 and sealing tab 550) adjoining the sleeve top member (Fig. 6; upper panel 505) and the sleeve bottom member (Paragraph [0064]); a sleeve second side member (Fig. 5; second side wall 520) opposite the sleeve first first side wall 515 and sealing tab 550) and adjoining the sleeve top member (Fig. 6; upper panel 505) and the sleeve bottom member(Fig. 5 and 6; lower panel 510), thereby forming an aperture (tamper resistant feature 540 and opening 905) in a first sleeve end and a second sleeve end (Fig. 10;); a sleeve retaining flap (locking slots 570), wherein at least one of the sleeve first side member (Fig. 12), the sleeve second side member (Fig. 12), and the sleeve bottom member includes the sleeve retaining flap (Fig. 6; locking slots 570; note according to tab synonyms a loop is considered a tab); and a sleeve lock release tab, wherein at least one of the sleeve first side member (Fig. 6), the sleeve second side member (Fig. 6), and the sleeve bottom member includes the sleeve lock release tab; and a tray slidable into the aperture of the sleeve (Fig. 9-12), the tray including: a tray bottom member (Fig. 4; floor panel 105); a tray first side member (Fig. 4; first side walls 110) adjoined to and substantially perpendicular to the tray bottom member (Fig. 4; floor panel 105); a tray second side member (Fig. 4; first side walls 111) adjoined to and substantially perpendicular to the tray bottom member (Fig. 4; floor panel 105) and opposite the tray first side member (Fig. 4), wherein the tray is slidable through the aperture in at least one of the first sleeve end and the second sleeve end (Fig. 9-12); a tray locking tab configured to be engaged by the sleeve lock release tab, wherein at least one of the tray first side member, the tray second side member. 

Everett teaches all elements of the claimed invention, but fails to teach the tray spring assembly with the spring 902 and sleeve lock release tab.
Katsis teaches an tray container spring assembly but, any spring assembly fit, form, and/or function will be applied;  tray spring assembly (Fig. 4; the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69); the tray bottom member includes the tray spring assembly (Fig. 4; the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69) and the tray locking tab; and the tray locking tab configured to: engage the sleeve retaining flap on condition the tray spring assembly Fig. 4; the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69) is in an uncompressed state and the tray is forced in a direction to slide the tray out of the aperture (Paragraph [0026], [0027], [00031]; Paragraph [0027] teaches the first embodiment of the prior art but that can be applied to the second embodiment as well), thereby retaining the tray in the sleeve (Paragraph [0009]); and not engage the sleeve retaining flap on condition the tray spring assembly is in a compressed state and the tray is forced in a direction to slide the tray out of the aperture (Paragraph [0010]), thereby allowing the tray to slide out of the sleeve (Paragraph [0010]).
	As Katsis relates to containers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tray of Everett to incorporate the teachings of the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69 found in Fig.4 of Katsis.  This would provide a secure fit to the tray while still allowing the user to push on the proper tabs to gain access to the contents (Katsis, Paragraph [0009] and [0010]). 
	McNary teaches the sleeve lock tab (Fig. 1-3 and 5; detents or lugs 12, detents or lugs 14, and planar surface 34) described by the invention.
	As McNary relates to child proof/resistant boxes/packages, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the outer sleeve of Everett to incorporate the teachings of the detents or lugs 12, detents or lugs 14, and planar surface 34 of McNary onto the outer sleeve of Everett. Doing so would provide a locking of the outer sleeve with the tray (Fig. 4 and 5; Column 3 lines 46-50). 
	
In regards to claim 2, Everett in view of Katsis and in further view of McNary teaches the container of claim 1, wherein there is a tray spring assembly (Katsis the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69). 

claim 3, Everett in view of Katsis and in further view of McNary teaches the container of claim 1, the sleeve further comprising an end member at the first sleeve end or the second sleeve end, the end member adjoining the sleeve top member (Everett Fig. 6; upper panel 505) and the sleeve bottom member (Everett Fig. 6 and 8; Paragraphs [0064] and [0065]).

In regards to claim 4, Everett in view of Katsis and in further view of McNary teaches the container of claim 3, the end member further comprising a pushing aperture (Everett Fig. 14 and 15; engagement point 545 and tamper resistant feature 540), the pushing aperture configured as an opening in the end member that is otherwise closed (Everett Fig. 15).

In regards to claim 5, Everett in view of Katsis and in further view of McNary teaches the container of claim 1, wherein the tray further comprises a tray top member in a spaced apart (Everett Fig. 4), substantially parallel arrangement with the tray bottom member and wherein the tray top member may be opened and closed (Everett Fig. 9-12).

In regards to claim 6, Everett in view of Katsis and in further view of McNary teaches the container of claim 5, wherein the sleeve retaining flap (Everett Fig. 5 and 15; locking slots 570) is included in the sleeve top member (Everett Fig. 6; upper panel 505) and the tray locking tab is included in the tray top member (Everett Fig. 13; second tethering panel 125).

In regards to claim 7, Everett in view of Katsis and in further view of McNary teaches the container of claim 5, wherein the sleeve top member (Everett Fig. 6; upper panel 505) includes a pushing aperture (Everett tamper resistant feature 545 and tamper resistant feature 540), the pushing aperture configured as an opening in the sleeve top member (Everett Fig. 14).

In regards to claim 8, Everett in view of Katsis and in further view of McNary teaches the container of claim 1, wherein the first sleeve end and the second sleeve end each comprise the aperture (Everett Fig. 13), wherein the sleeve includes at least two of the sleeve retaining flaps (Everett Fig. 5 and 15; locking slots 570)  and the tray includes at least two of the tray locking tabs (Everett Fig. 4; locking tabs 135), and wherein one of the sleeve retaining flaps (Everett Fig. 5 and 15; locking slots 570) and one of the tray locking tabs are configured to prevent the tray from sliding out of the first sleeve end and one of the sleeve retaining flap (Everett Fig. 5 and 15; locking slots 570) and one of the tray locking tab are configured to prevent the tray from sliding out of the second sleeve end (Everett Fig. 9-12).

In regards to claim 9, Everett in view of Katsis and in further view of McNary teaches the container of claim 1, wherein the tray spring assembly is configured to be in the compressed state when an immediately adjoining portion of the sleeve is pressed (Katsis Fig. 4; the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69; Paragraph [0009] and [0010]).

In regards to claim 10, Everett in view of Katsis and in further view of McNary teaches the container of claim 1, wherein at least one of the sleeve first side member (Everett Fig. 5 and 6; first side wall 515 and sealing tab 550), the sleeve second side member (Everett Fig. 5; second side wall 520), and the sleeve bottom member (Everett Fig. 5-6; lower panel 510) further comprises a pushing aperture aperture (Everett Fig. 14 and 15; engagement point 545 and tamper resistant feature 540).

In regards to claim 11, Everett in view of Katsis and in further view of McNary teaches a method of securing an item in a container (Everett Fig. 11-12; outer sleeve 500), the method comprising: placing the item into a tray of the container (It is inherent that Everett teaches the placing of items into the tray 100, since it is a child resistant/proof container anything placed into the tray 100 and then locked into outer sleeve 500 should only be accessed by adults), wherein the tray is slidable into a sleeve of the container (Everett Fig. 11-12; outer sleeve 500), and the container comprises: the sleeve including: a sleeve top member (Everett Fig. 5-6; upper panel 505); a sleeve bottom member (Everett Fig. 5-6; lower panel 510) in a spaced apart and substantially parallel arrangement with the sleeve top member (Fig. 8; upper panel 505); a sleeve first side member (Everett Fig. 5 and 6; first side wall 515 and sealing tab 550) adjoining the sleeve top member (Everett Fig. 6; upper panel 505) and the sleeve bottom member (Everett Fig. 5-6; lower panel 510); a sleeve second side member (Everett Fig. 5; second side wall 520) opposite the sleeve first side member (Everett Fig. 5 and 6; first side wall 515 and sealing tab 550) and adjoining the sleeve top member (Everett Fig. 6; upper panel 505) and the sleeve bottom member (Everett Fig. 5-6; lower panel 510), thereby forming an aperture in a first sleeve end and a second sleeve end (Everett Fig. 8); a sleeve retaining flap (Everett Fig. 5 and 15; locking slots 570), wherein at least one of the sleeve first side member (Everett Fig. 5 and 6; first side wall 515 and sealing tab 550), the sleeve second side member (Everett Fig. 5; second side wall 520), and the sleeve bottom member (Everett Fig. 5-6; lower panel 510) includes the sleeve retaining flap (Everett Fig. 5 and 15; locking slots 570); and a sleeve lock release tab (McNary; Fig. 1-3 and 5; detents or lugs 12, detents or lugs 14, and planar surface 34), wherein at least one of the sleeve first side member (Everett Fig. 5 and 6; first side wall 515 and sealing tab 550), the sleeve second side member (Everett Fig. 5; second side wall 520), and the sleeve bottom member (Everett Fig. 5-6; lower panel 510) includes the sleeve lock release tab (McNary; Fig. 1-3 and 5; detents or lugs 12, detents or lugs 14, and planar surface 34); and the tray including: a tray bottom member; a tray first side member (Everett Fig. 5 and 6; first side wall 515 and sealing tab 550) adjoined to and substantially perpendicular to the tray bottom member; a tray second side member adjoined to and substantially perpendicular to the tray bottom member and opposite the tray first side member (Everett Fig. 5 and 6; first side wall 515 and sealing tab 550), Katsis Fig. 4; the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69); a tray locking tab configured to be engaged by the sleeve lock release tab (McNary; Fig. 1-3 and 5; detents or lugs 12, detents or lugs 14, and planar surface 34), wherein at least one of the tray first side member (Everett Fig. 5 and 6; first side wall 515 and sealing tab 550), the tray second side member, and the tray bottom member includes the tray spring assembly (Katsis Fig. 4; the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69) and the tray locking tab: and the tray locking tab configured to: engage the sleeve retaining flap (Everett Fig. 5 and 15; locking slots 570) on condition the tray spring assembly is in an uncompressed state and the tray is forced in a direction to slide the tray out of the aperture (Katsis; Paragraph [0009] and [0010]), thereby retaining the tray in the sleeve (Katsis; Paragraph [0009] and [0010]); and not engage the sleeve retaining flap (Everett Fig. 5 and 15; locking slots 570) on condition the tray spring assembly (Katsis Fig. 4; the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69) is in a compressed state and the tray is forced in a direction to slide the tray out of the aperture (Katsis; Paragraph [0009] and [0010]), thereby allowing the tray to slide out of the sleeve (Katsis; Paragraph [0009] and [0010]); and sliding the tray into the aperture of the sleeve until the tray locking tab is in a position that is engageable by the sleeve lock release tab (McNary; Fig. 1-3 and 5; detents or lugs 12, detents or lugs 14, and planar surface 34).

In regards to claim 12, Everett in view of Katsis and in further view of McNary teaches the method of claim 11, further comprising: compressing the tray spring assembly : and sliding the tray at least partially out of the aperture (Katsis Fig. 4; the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69).

claim 13, Everett in view of Katsis and in further view of McNary teaches the method of claim 12, wherein compressing the tray spring assembly includes pressing the sleeve lock release tab (McNary; Fig. 1-3 and 5; detents or lugs 12, detents or lugs 14, and planar surface 34), wherein the sleeve lock release tab (McNary; Fig. 1-3 and 5; detents or lugs 12, detents or lugs 14, and planar surface 34) engages the tray locking tab (Katsis Fig. 4; the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69).

In regards to claim 14, Everett in view of Katsis and in further view of McNary teaches the method of claim 11, wherein the tray spring assembly includes a folded tab configured to provide a deflecting force against the tray locking tab (Katsis Fig. 4; the container 54, spring arms 58, button 60, 66, taper 68, edge portion 69).

In regards to claim 15, Everett in view of Katsis and in further view of McNary teaches the method of claim 11, wherein the sleeve further comprises an end member at the first sleeve end or the second sleeve end, the end member adjoining the sleeve top member (Everett Fig. 6; upper panel 505) and the sleeve bottom member (Everett Fig. 5-6; lower panel 510).

In regards to claim 16, Everett in view of Katsis and in further view of McNary teaches the method of claim 15, the end member further comprising a pushing aperture aperture (Everett Fig. 14 and 15; engagement point 545 and tamper resistant feature 540), the pushing aperture configured as an opening in the end member that is otherwise closed aperture (Everett Fig. 14 and 15; engagement point 545 and tamper resistant feature 540).

claim 17, Everett in view of Katsis and in further view of McNary teaches the method of claim 11, wherein the tray further comprises a tray top member (Everett Fig. 13; second tethering panel 125) in a spaced apart, substantially parallel arrangement with the tray bottom member and wherein the tray top member may be opened and closed (Everett Fig. 13; second tethering panel 125).

In regards to claim 18, Everett in view of Katsis and in further view of McNary teaches the method of claim 17, wherein the sleeve retaining flap (Everett Fig. 5 and 15; locking slots 570) is included in the sleeve top member (Everett Fig. 6; upper panel 505) and the tray locking tab is included in the tray top member (Everett Fig. 13; second tethering panel 125).

In regards to claim 19, Everett in view of Katsis and in further view of McNary teaches the method of claim 17, wherein the sleeve top member (Everett Fig. 6; upper panel 505) includes a pushing aperture aperture (Everett Fig. 14 and 15; engagement point 545 and tamper resistant feature 540), the pushing aperture configured as an opening in the sleeve top member aperture (Everett Fig. 14 and 15; engagement point 545 and tamper resistant feature 540).

In regards to claim 20, Everett in view of Katsis and in further view of McNary teaches the method of claim 11, wherein the first sleeve end and the second sleeve end each comprise the aperture, wherein the sleeve includes at least two of the sleeve retaining flaps (Everett Fig. 5 and 15; locking slots 570) and the tray includes at least two of the tray locking tabs, and wherein one of the sleeve retaining flaps (Everett Fig. 5 and 15; locking slots 570) and one of the tray locking tabs are configured to prevent the tray from sliding out of the first sleeve end and one of the sleeve retaining flap (Everett Fig. 5 and 15; locking slots 570) and one of the tray locking tab are configured to prevent the tray from sliding out of the second sleeve end (Everett Fig. 13; second tethering panel 125).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735